COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, O’Brien and Senior Judge Bumgardner
UNPUBLISHED



              ALICIA LILLY
                                                                              MEMORANDUM OPINION*
              v.     Record No. 1908-14-3                                         PER CURIAM
                                                                                 MARCH 24, 2015
              WASHINGTON & LEE AND
               PA MANUFACTURERS INDEMNITY CO.


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (George L. Townsend; Bradford M. Young; HammondTownsend,
                               PLC, on briefs), for appellant.

                               (Kathryn Spruill Lingle; Emily O. Sealy; Midkiff, Muncie & Ross,
                               P.C., on brief), for appellees.


                     Alicia Lilly appeals a decision of the Workers’ Compensation Commission (“the

              commission”) finding that her neck injury on April 23, 2012, was not a compensable

              consequence of her occupational injuries on August 4, 1998. We have reviewed the record and

              the commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for

              the reasons stated by the commission in its final opinion. See Lilly v. Washington & Lee, JCN

              No. 1944383 (Sept. 18, 2014). We dispense with oral argument and summarily affirm because

              the facts and legal contentions are adequately presented in the materials before the Court and

              argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.